—In a habeas corpus proceeding, the petitioner appeals from an order of the Supreme Court, Dutchess County (Amodeo, J.), entered May 12, 1992, which denied the writ.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner contends that he was entitled to a writ of habeas corpus because a Hearing Officer cut short his counsel’s cross examination of the complaining witness at his parole revocation hearing. Since the petitioner failed to raise this issue in his administrative appeal, the Supreme Court properly denied the extraordinary relief of habeas corpus (see, People ex rel. Keitt v McMann, 18 NY2d 257; People ex rel. Hall v LeFevre, 92 AD2d 956). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.